UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4089



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM GERARDO MENA-RUIZ, a/k/a Alberto Jose
Picado,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-308)


Submitted:   June 23, 2004                 Decided:   July 13, 2004


Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William Gerardo Mena-Ruiz appeals his conviction and 68-

month sentence, pursuant to his guilty plea, to illegal reentry as

an aggravated felon, in violation of 8 U.S.C. §§ 1326(a)-(b)(2)

(2000).    Mena-Ruiz’s counsel has filed an appeal under Anders v.

California, 386 U.S. 738 (1967).               Mena-Ruiz asserts his federal

sentence    should       have   been   imposed   to    run    concurrently      with

potential sentences for state offenses that were pending at the

time of his federal sentencing.               This Court reviews a district

court’s factual findings at sentencing for clear error and its

related    legal    conclusions,       including      the    application   of    the

Sentencing Guidelines, de novo.            United States v. Daughtrey, 874

F.2d 213, 217 (4th Cir. 1989).            Mena-Ruiz’s claim is meritless.

There is no basis to conclude Mena-Ruiz’s federal sentence should

have been imposed to run concurrently with sentences he potentially

faced for state offenses pending at the time of his federal

sentencing.        See    generally    U.S.    Sentencing     Guidelines   Manual

§ 5G1.3 (2003).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Mena-Ruiz’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,


                                       - 2 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -